Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Schwartzwald, J.), rendered August 11, 1983, convicting him of robbery in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is affirmed.
*793The claimed instances of prosecutorial misconduct, most of which have not been preserved for appellate review, did not deprive the defendant of a fair trial. Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.